            Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------~' X"   Case No. ' 17:'CV-05782
LUC R. PIERRE,                                                              (JGK) (KNF)

                                             Plaintiff




THE CITY OF        NEW
               YORK, SEUNGHWANta~.. i'                       t
JAMES COx, KATHERINE REILLY, LAUREN
JACOBSON, ADAM KARP and JUDITH BRUSGARD,

                                             Defendants




                                        MEMORANDUM OF LAW
          Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 2 of 19




                                        TABLE OF CONTENTS
                                                                                                                   Page(s)


PREUMINARY STATEMENT .................................................................................... 1


STANDARDS GOVERNING SUMMARY JUDGMENT ............................................. 5


STATEMENT OF RELEVANT FACTS ........................................................................ 6


ARGUMENT
        POINT I
       PLAINTIFF'S TWO FAILURE TO
       PROMOTE CLAIMS HAVE GREAT MERIT ...................................................... 6
              A. The January 2016 Property Damage Division Chief Position ............... 7
               B. The July 2016 School Claims Division Chief Position...........................10


      POINT II
      PLAINTIFF'S RETALIATION CLAIMS ARE
      VIABLE BOTH UNDER FEDERAL AND NYCHRL ............................................ 11


      POINT III
      PLAINTIFF MADE OUT A VIABLE HWE CLAIM ............................................. 14


CONCLUSION .............................................................................................................. 14




                                                    i
          Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 3 of 19




                                       TABLE OF AUTHORITIES
                                                                                                                Page(s)


Amnesty Am. v. Town ofW. Hartford,
     361 F.3dl13, 122 (2d Cir.2004) ....................................................................... 5
Anderson v. Liberty Lobby, Inc.,
     477 U.S. 242, 248, 106 S. Ct. 2505, 911.6 Ed. 2d 202 (1986) ....................... 5
Globecon Group, LLC v. Hartford Fire Ins. Co.,
      434 F.3d 165, 170 (2d Cir. 2006)...................................................................... 5
Huminski v. Corsones,
     396 F.3d 53. 69 (2d Cir. 2005) ..... ···.· .... ········· .... ··.. ·······.· ................................. 5
Margherita v. FedEx Exp.,No. 07 CV 4826 (NG)(RER),
     2011 WL 5024577, at *8 (E.D.N.Y. Oct. 20, 2011) .......................................... 12
Marvel Characters, Inc. v. Simon,
     310 F.3d 280,282 (2d Cir. 2002)..................................................................... 5
Mihalik v. Credit Agricole Cheuvreux N. Am., Inc.,
      715 F.3d 102, 109 (2d Cir. 2013) ........................................................................11
Moccio v. Cornell Univ.,
      889 F. Supp. 2d 539, 592 (S.D.N.Y. 2012) ....................................................... 13
Pilgrim v. McGraw-Hill Cos.,
       599 F.Supp.2d 462, 469 (S.D.N.Y. 2009).......................................................... 13
Stern v. Trustees ofColumbia Univ.,
       131 F.3d 305,311-312 92d Cir. 1997) .................................................................. 8
Williams v. N.Y.C. Hous. Auth.,
      872 N.Y.S.2d 27, 41 & n.30............................................................................... 12
Zakrzewska v. New Sch.,
      14 N.Y.3d 469,479 (N.Y. 2010) ....................................................................... 13




                                                   ii
       Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 4 of 19


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------~~------------------------- ----------){     Case No~ 17-CV-05782
LUC R. PIERRE,                                                           (JGK) (KNF)

                                             Plaintiff


-against-




THE CITY OF NEW YORK, SEUNGHWAN KIM,
JAMES CO){, KATHERINE REILLY, LAUREN
JACOBSON, ADAM KARP and JUDITH BRUSGARD,

                                             Defendants
---------------------------~-------------~------------------------ )(


                     MEMORANDUM OF LAW IN OPPOSITION TO
                  DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

         Plaintiff submits this Memorandum of Law, the Declaration ofLuc R. Pierre, plaintiff

herein, Plaintiff's Rule 56.1 Counterstatement and the Declaration of Kenechukwu Okoli, all

in opposition to the Defendants' motion for summary judgment herein.



                                   PRELIMINARY STATEMENT

         Luc R. Pierre ("Plaintiff' or "Pierre") is a Black male and was, at all times relevant to

this litigation, an employee of the City of New York assigned to the Office of the Comptroller

of the City of New York ("Comptroller's Office"). Pierre is an attorney licensed to practice

law in the State ofNew York. He was Assistant District Attorney in Kings County for over 12

years. Before that he had worked in the retail banking business for many years as an Assistant

Treasurer and Customer Service Manager. In both positions, he supervised a staff of

                                                         1
      Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 5 of 19


professionals. This was all before Pierre joined the Bureau of Law and Adjustment ("BLA")

of the Comptroller's Office in 2013 as an Administrative Claim Examiner - a managerial

position.

           Pierre was initially hired as a provisional employee, but he has since attained

permanent civil service status as an Administrative Claim Examiner. From the time of his

hire, Pierre worked well with both his supervisors and his co~workers without any

complaints. After the administration of the Comptroller's Office changed from Joh Liu to

Scott Stringer, the new administrative staffwho came with the new administration began to

look for ways, it appeared, to get rid of those they did not like. It is understandable that the

new administration may want to bring in its own people, but the problem with the way they

did it is that it appeared to be racially motivated and directed towards older employees.

           Pierre is a dark~skinned Black man who was born in Haiti in 1949. Thus, Pierre

appears to fit the profile of someone who comes within the crosshairs ofthe new

administration. Seunghwan Kim, the Assistant Comptroller in charge of BLA where Pierre

works, immediately charged one Emilio Gonzalez, upon the latter's promotion to Chief,

Property Damage, to get rid ofthe "Black man" in Mr. Gonzalez' unit who was making more

money than all his colleagues in Property Damage. That Black man was Luc R. Pierre. In

fact, partly because Mr. Gonzalez defied Mr. Kim's order to get rid of Pierre, Gonzalez

himselfwas demoted less than one year after Gonzalez's promotion to the Chief position with

fanfare.

           Defendants James Cox, Katherine Reilly, Lauren Jacobson, Adam Karp and Judith

Brusgard who were all under Mr. Kim, became willing tools in his hands to actualize his

racist machinations. In their own different ways, these defendants took actions which were

                                                   2
      Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 6 of 19


discriminatory, either individually or collectively, to harm Pierre. Pierre complained about

the discriminatory conduct of one or more ofthe defendants towards him. They wasted no

time to unleash on him their retaliatory attacks. These retaliatory acts were both in things

large and small. From failure to promote to denial ofthe same amenities which other

managerial and supervisory employees enjoyed in the Comptroller's Office, including

assignment to the smallest and most undesirable office space in BLA. Even newly hired

employees were who were less than 30 years ofage, were

assigned better and larger office spaces that Pierre.

       The clear aim was to annoy and humiliate Pierre. Without Pierre's knowledge, his

superiors who thought that he was paid way too much never addressed this fact with him.

Instead, they held meetings at which they decided that Pierre should be terminated because he

was a "political" appointee who was paid much more than he deserved! But for Pierre's

attainment of permanent civil service status, it is most likely that his superiors would have

succeeded in terminating him. Of course, his official termination letter would have stated that

he was being terminated because he was a political appointee; it probably would have shown

that he was "incompetent" since they were already building such a case against him.

       Two ofthe promotions which were denied to Pierre went to two Whites who were

much younger than Pierre, namely: Judith Brusgard and Ross Goldband. Instructively, both

Ms. Brusgard and Mr. Goldband did not have the minimum qualifications advertised for the

positions into which they were promoted at the time oftheir job interviews and promotions.

Regardless of how well Ms. Brusgard and Mr. Goldband may subsequently have performed

in their new positions, by interviewing and selecting them when they did not have the

advertised minimum qualification, defendants rigged the process in their favour. Put

                                                3
      Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 7 of 19


differently, defendants discriminated against all those who had the same qualifications as Ms.

Brusgard and Mr. Goldband but did not apply because they knew they did not have the

minimum qualification for the job. Defendants also cheated other applicants, including Pierre,

by allowing Ms. Brusgard and Mr. Goldband to interview for the respective positions they

were promoted to when they should not have been interviewed because of lack ofthe

advertised minimum qualifications.

        There is something else which Defendants have done in connection with their motion

for summary judgment. They have created or made up civil service titles which do not exist

to fit into their narrative. For example, they have referred to Judith Brusgard as "Supervising

Claims Specialist, Level 3" See Memo of Law, at p3. They have also referred to Melvin Ford

and Vanessa Tirado as "Unit Supervisor, Claim Specialist Level 3." See the Declaration of

Brittania Stewart, at p.2. These positions are unknown to New York City civil service and do

not exist. It is clear that the reason Defendants have used these non-existent titles is to bolster

their defences against Pierre's claims in this litigation.

        It should be noted also that defendants quibble over picayune matters. For example,

they make heavy weather of the fact that Plaintiff filled out a form which correctly listed his

residential address in Valley Stream, but a pre-printed part ofthe form which Pierre endorsed

stated that Valley Stream was in the "City ofNew York." It is unlikely that any resident of

the City of New York will be misled intothinking that Valley Stream in Nassau County is

located in the City of New York. If Plaintiff wanted to mislead on this form, he could have

given his previous address in Brooklyn or Queens instead of his correct address which is

obviously not located in any ofthe five boroughs which constitute the City of New York.




                                                 4
      Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 8 of 19


Despite the fact that plaintiff explained that it was an oversight that he did not catch the error,

Defendants still bring this up.

       It should be emphasized that two ofthe three promotions which Pierre complains

about went to individuals who did not meet the published minimum requirements for the

positions. These are the Chief, Property Damage which went to Judith Brusgard and the

Chief, School Claims which went to Ross Goldband. Both individuals did not qualifY to be

interviewed for their respective positions let alone hired. Defendants' motion must be denied

with regard to those two positions.



                     STANDARDS GOVERNING SUMMARY JUDGMENT


       The summary judgment standard is well-settled in the Second Circuit. Marvel

Characters, Inc. v. Simon, 310 F .3d 280, 282 (2d Cir. 2002). Pursuant to Federal Rules of

Civil Procedure 56(c), a court may not grant a motion for summary judgment unless "the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitle to judgment as a matter oflaw." FED. R. CIV. P 56(c): Globecon

Group, LLC v. Hartford Fire Ins. Co., 434 F.3d 165, 170 (2d Cir. 2006). The moving party

bears the burden of showing that he or she is entitled to summary judgment. See Huminski v.

Corsones, 396 F.3d 53.69 (2d Cir. 2005). The court "is not to weigh the evidence but is

instead required to view the evidence in the light most favorable to the party opposing

summary judgment, to draw all reasonable inferences favorable to that party, and to eschew

credibility assessments." Amnesty Am. v. Town ofW. Hartford, 361 F.3dl13, 122 (2d Cir.

2004); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.
                                                 5
      Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 9 of 19


Ed. 2d 202 (1986) (summary judgment is unwarranted if''the evidence is such that a

reasonable jury could return a verdict for the non-moving party").


                         STATEMENT OF RELEVANT FACTS


       For a statement of the relevant facts necessary for a proper determination ofthe

Defendants' motion for summary judgment herein, the Court is respectfully referred to the

Plaintiff's Rule 56.1 Objections and Counter-Statement of Undisputed Material Facts in

response to Defendants' Rule 56.1 Statement dated May 19, 2019, the Declaration ofLuc R.

Pierre dated May 19,2019, the Declaration of Emilio Gonzalez dated May 19,2019, and the

Declaration of Kenechukwu Okoli dated May 19,2019, all submitted herewith in Opposition

to Summary Judgment. Some ofthese relevant facts have been summarized above, and some

will be cited in appropriate sections ofthis Memorandum of Law for ease of presentation..


                                        ARGUMENT

                                           POINT I

                         PLAINTIFF'S TWO FAILURE TO
                      PROMOTE CLAIMS HAVE GREAT MERIT

       It should be stated at the outset that the two failure to promote claims which Plaintiff

complains about cannot be justified by the Defendants. At the time that Judith Brusgard was

promoted to the PD Chief she did not possess the advertised minimum qualification for the

position. Equally true is the fact that at the time that Ross Goldband was interviewed and

promoted for the Division Chief ofthe School Claims Division, he did not possess the

minimum qualification advertised for the position. Because they did not possess the

minimum qualifications for the interview, it does not matter, nor should it, that they turned

out to be good workers. So, all ofthe Defendants argument addressed to how these
                                               6
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 10 of 19


individuals perfonned at the job interview are really of no moment. Had they followed the

rules set by them in the Job Vacancy Notice, both individuals would not have been

interviewed and, therefore, would not have been promoted. There perfonnance at the

interviews should therefore count for nothing and must be disregarded in considering this

matter.


   A. The January 2016 Property Damage Division Chief Position

   On the evidence developed in this litigation, it cannot possibly be disputed that Pierre is a

dark-skinned Black man who was born in Haiti. Nor can it be disputed that he was born in

1949. Thus, he belongs to two distinct protected classes based on his race and age.

   It can also be confidently contended that no fair-minded person will dispute the fact that

as of January 2016, Pierre was very well qualified for the Division Chief position in Property

Damage. The facts are as follows. For almost three years, Pierre had been an Administrative

Claim Examiner, a managerial position within NYC civil service. In that position, he was

afforded the opportunity and did supervise staff, write Requests for Authorizations which

were traditionally handled by the Division Chief, and provided legal counselling and advice

when needed. He had also negotiated and adjusted various kinds of property damage claims

which were referred to him in the Property Damage division.

          Before taking up his appointment with the Comptroller's Office in 2013, Pierre had

been a line Assistant District Attorney in Kings County for about 12 years. In that position,

he trained and supervised new attorneys. He also supervised other professional staff. Even

before his work as Assistant District Attorney, Pierre had been a managerial employee in

retail banking in which position he also managed and supervised staff for over ten years. It

goes without saying that the position was denied to Pierrf;.
                                                7
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 11 of 19


       Therefore, the only question that arises with regard to that position is whether the

denial occurred in circumstances giving rise to the inference of discrimination on the basis of

membership ofthat protected class. See Stern v. Trustees ofColumbia Univ., 131 F .3d 305,

311-312 92d Cir. 1997}.

       The job requires a BAIBS degree with four or more years of experience investigating,

adjusting. settling and making disposition determinations on a variety oftort claims. Eighteen

months ofthis experience "must have been in a supervisory, managerial, or executive

capacity." Supervision must have included supervising staff performing professional work in

investigating and adjusting claims, or education and/or experience equivalent to the above.

However, all candidates must have the 18 months of experience in an administrative,

managerial or supervisory capacity as described above.

       Judith Brusgard had never worked in any executive or managerial capacity at the time

that she applied for the Division Chief position. See Okoli Decl., ~12, Exhibit N. So, she

could only have qualified if she had the requisite supervisory experience, including the

supervision of staff. Her application and and resume show that she did not possesses the

requisite 18 months supervisory experience. All the arguments of the Defendants directed at

the performance of Ms. Brusgard after her promotion are ofno relevance to the Plaintiff's

claim in this action. If Ms. Brusgard did not meet the minimum requirements of the JVN and,

therefore, did not qualifY for interview, of what relevance is her good performance after the

improper interview and promotion? Put differently, if someone has been discriminated

against, is it an answer to that person's lawsuit that the beneficiary ofthe discriminatory

conduct turned out to be the best worker ever?



                                                 8
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 12 of 19


       The upshot is that Ms. Brusgard did not possess the minimum qualification to apply

for the position at the time of her application. Therefore, it does not matter that, after the fact,

she turned out to be a good worker. Indeed, the fact of her being selected and interviewed

despite falling short ofthe supervisory requirement for the job is indicative of pretext for

discrimination against the other applicants. In fact, she was preselected even before the job

announcement was made. It will be recalled that James Cox asked her to "keep an eye" on the

Division after the demotion of Emilio Gonzalez but before her substantive promotion to the

position.

        Mr. Cox did this despite the fact that there were two other workers in the Division

who had a superior position to Ms. Brusgard. Ms Suzy Thomas, an Asian woman, who had

seniority over Ms. Brusgard in their title of Claim Specialist Level 3, and Plaintiff who was

Administrative Claims Examiner, a position to which a Claim Specialist Level 3 would

normally be promoted to.        Pierre Decl., Exhibit B, page 5. Is it a coincidence that the two

persons who were Ms. Brusgard's superiors at the time were not asked to supervise the

Division in the interim pending the appointment of a substantive Division Chief? Is it a

coincidence that the beneficiary of this promotion was described in glowing terms by the

interview panel in comparison with the others?

        Defendants cannot show that their interview and selection of Ms. Brusgard were not

discriminatory; that they in fact gave everyone a fair chance. It should not be forgotten that

Both Mr. Kim and Mr. Cox had expressed their desire to terminate Plaintiff well before the

interviews for the job. Why would they give a good interview to someone whom they

desperately wanted to terminate? The interview was only a pretext for continuing their



                                                 9
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 13 of 19


discriminatory/retaliatory conduct toward the Plaintiff that they did not like for being "Black

guy" who was making too much money.



   B. The July 2016 School Claims Division Chief Position

       What happened with this position is even worse than that of Ms. Brusgard in terms of

the lack of qualification of Ross Goldband who got the promotion. According to Adam Karp,

it was he who wrote the Job Vacancy Notice for this position. See Okoli Decl, ,-r6, Exhibit H,

Karp Dep., 26:24-27:2;. Mr. Karp is a licensed attorney who has a J.D. and M.B.A. degrees.

See Karp. Dep. 13: 17-20. Therefore, one must assume that he fully understood the import of

including minimum qualifications for the position. He was also a member ofthe interviewing

panel for the position. Okoli, Exhibit K, Karp. Dep., 21-22.

       He was presented with the cover letter and resume of Mr. Goldband at his deposition

and was asked to show where Mr. Goldband indicated that he met the minimum qualification

for the Division Chief, School Claims and admitted honestly that it was not on application

package which Mr. Goldband submitted for the job. OkQIi Decl., Exhibit H, Karp Dep., 28­

29. Despite this colossal lack of the requisite qualification, they selected Mr. Goldband for

the position. Not only is Mr. Younger young enough to be Plaintiff's son, he is the youngest

person interviewed for the position.

       Again, because Mr. Goldband did not meet the minimum requirements, no amount of

explanation is going to explain away that serious defect in the process. Defendants failed to

follow their own rules ofengagement.




                                               10
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 14 of 19


                                              POINT II

                          PLAINTIFF'S RETALIATION CLAIMS ARE
                       VIABLE Born UNDER FEDERAL AND NYCHRL

       Plaintiff complained to Deputy Comptroller, Camille Joseph, about discrimination in

the Comptroller's Office against his person. The actions ofthe Defendants towards Plaintiff

subsequent to August 2016 meet the indicia of retaliatory actions. The complaint to Deputy

Comptroller - a position higher than those of each and every one ofthe Defendants named in

this action   is engaging in protected activity. Such complaint had to be known to the

Defendants herein or, must be attributed to them giving the high position of the person

complained to. Therefore, the suggestion that such a complaint was unknown to the

Defendants or could not be attributed to the City is risible. Who else other than the

Comptroller himselfwas high enough for Plaintiff to complain to?

       If Defendants insist that they were unaware of the complaint to Ms. Joseph, they

could easily have obtained a sworn statement from Ms. Joseph stating that Plaintiff never

complained to her, or that she never shared the Plaintiff's complaint with anyone in the

Comptroller's Office. But the did not because they were fully aware of the complaint.


       Both under federal law and the NYCHRL, Plaintiff's retaliation case is made out to

defeat the Defendants' motion for summary judgment. Because the NYCHRL's provisions

are to be construed broadly in favor of discrimination plaintiffs, courts "must analyze

NYCHRL claims separately and independently from any federal and state law

claims." Mihalikv. Credit Agricole Cheuvreux N. Am.. Inc.! 715 F.3d 102, 109 (2d Cir.

2013). "Thus, even ifthe challenged conduct is not actionable under federal and state law,

federal courts must consider separately whether it is actionable under the broader New York

                                               11
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 15 of 19


City standards." Id "[S]ummary judgment is still appropriate in NYCHRL cases, but only if

the record establishes as a matter oflaw that a reasonable jury could not fmd the employer

liable under any theory." Id at 113.


        Unlike under state and federal law, under NYCHRL a plaintiff need not demonstrate

material adversity to support a claim for discrimination. See Margherita v. FedEx Exp.,No.

07 CV 4826 (NG)(RER), 2011 WL 5024577, at *8 (E.D.N.Y. Oct. 20, 2011). "In order to

make out the [adverse action] prong of a prima facie case of discrimination under the

NYCHRL, a plaintiff must simply show that she was treated differently from others in a way

that was more than trivial, insubstantial, or petty." Williams v. Regus Mgmt. Group,LLC, 836

F. Supp. 2d 159, 173 (S.D.N.Y. 2011). In the hostile work environment context, there is no

"severe or pervasive" requirement under the NYCHRL. Varughese v. Mount Sinai Med

Ctr., No. 12 Civ. 8812 (CM) (JCF), 2015 U.S. Dist. LEXIS 43758, at *169 (S.D.N.Y. Mar.

27,2015). "While courts may still dismiss 'truly insubstantial cases,' even a single comment

may be actionable in the proper context." Mihalik, 715 F.3d at I 13(citing Williams v. N.Y.c.

Hous. Auth., 872 N.Y.S.2d 27, 41 & n.30). Because the Court concluded that there is

sufficient evidence to allow a reasonable juror to conclude that Plaintiff experienced a hostile

work environment under Title VII and NYSHRL, the Court finds that he has also met the

lesser burden under the NYCHRL.


The NYCHRL imposes liability on the employerlll for discriminatory acts of an employee

three circumstances:


(1) where the offending employee "exercised managerial or supervisory responsibility" ... ; (2)

where the employer knew of the offending employee's unlawful discriminatory conduct and
                                               12
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 16 of 19


acquiesced in it or failed to take "immediate and appropriate corrective action"; and (3) where

the employer "should have known" ofthe offending employee's unlawful discriminatory

conduct yet "failed to exercise reasonable diligence to prevent [it]." Zakrzewska v. New

Sch., 14 N.Y.3d 469,479 (N.Y. 2010) (citing N.Y.C Admin. Code § 8-107). As discussed

above, Defendant Aristy was not Plaintiffs manager or supervisor. Nor has Plaintiff pointed

to sufficient evidence in the record to raise a material issue of fact as to whether the City

either failed to address the gym incident once Plaintiff filed his EED complaints or was

negligent in failing to prevent the incident in the first place. For these reasons, the City

Defendants are entitled to summary judgment on Plaintiffs NYCHRL hostile work

environment claim.


NYCHRL


        "[L]iability for retaliation under the NYCHRL is broader than under the companion

federal and state statutes, 'in that there is no requirement that the employee suffer a materially

adverse action.'" Moccio v. Cornell Univ., 889 F. Supp. 2d 539. 592 (S.D.N.Y.

2012),affd, 526 F. App'x 124 (2d Cir. 2013) (quoting Pilgrim v. McGraw-Hill Cos.. 599

F.Supp.2d 462. 469 (S.D.N.Y. 2009»). Given that Plaintiff has raised material issue of facts as

to employer retaliation under federal and state law, he has also met the broader NYCHRL

retaliation standard. City Defendants' request for summary judgment on Plaintiffs NYCHRL

retaliation claim is therefore denied. However, the same analysis applies to Plaintiffs

retaliation claims against Individual Defendants under NYCHRL as under § 1983 and

NYSHRL. Because Plaintiff has not alleged that Individual Defendants were personally




                                                13
     Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 17 of 19


involved in the post-complaint retaliatory acts, they are entitled to summary judgment on the

NYCHRL retaliation claim, too.


                                                POINT III

                        PLAINTIFF MADE OUT A VIABLE HWE CLAIM

        The facts outlined in the accompanying affidavits and the deposition transcript ofthe

Plaintiff sufficiently make out a claim for hostile work environment against the Defendants

who acted together to create a living hell for Plaintiff in the Comptroller's Office. They made

Plaintiff s job unnecessarily difficult and set him up to fail. Even in the littlest of things ­

providing with the proper tools to do his job, a telephone, they refused while every other

managerial or supervisory employee had the proper phone. To humiliate Plaintiff, Ms.

Brusgard and Ms.! Reilly assigned Plaintiff to a filthy place that no one was using as an office

space at the time. Moreover, they assigned him the smallest office space in the entire

Property Damage Division for no articulable reason, and refused to relocate him despite the

available of other office space. Newly hired employees even had bigger office spaces than

Plaintiff.



                                             CONCLUSION

        For all ofthe foregoing reasons, the motion should be denied with motion costs.



Dated: New York, New York
       May 20, 2019

                                        LAW OFFICES OF K.C. OKOLI, P.e.
                                        Attorneys for Plaintiff
                                        LUC R. PIERRE
                                        330 Seventh Avenue
                                                 14
    Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 18 of 19


                                   15th Floor
                                    New York, New York 10001
                                   (212) 564-815

                                  By: __~~~__;­ ____~~__




FOR SERVICE ON:

ZACHARY W. CARTER
Corporation Counsel of the City of New York
Attorneyfor the Defendants
NYC Law Department
100 Church Street
New York, New York 10007
BY: IVAN A. MENDEZ, JR.
       Assistant Corporation Counsel




                                          15
       Case 1:17-cv-05782-JGK Document 56 Filed 05/21/19 Page 19 of 19



                     CERTIFICATE OF COMPLIANCE


      I, Kenechukwu Okoli, hereby certify that the foregoing Plaintiff s
Memorandum of Law in Opposition to Summary Judgment has 3,955 words,
including footnotes. I further certify that the above-referenced Memorandum of
Law complies with the Individual Rules and Practice of this Court.
